Title: To John Adams from Charles Lee, 27 August 1797
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 27th. august 1797

It being very disagreeable and perhaps attended with a little danger to the health of my family to remain in the city, I have thought it prudent to return to Alexandria for the month of september. Unless some unforeseen circumstances prevent it, I hope to be here again the first week in october. I trust this temporary absence will be occasioned attended with no inconvenience to the public as at present no particular matters require my attention here.
Concerning the fever the reports are various but I am inclined to think the danger of remaining in town is very triffling compared with the general alarm that has already driven away as some say twenty thousand inhabitants.
I hope you and Mrs Adams are enjoying good health in your retirement; & I pray you to believe me most respectfully your very / obedient humble servant

Charles Lee